Citation Nr: 0613793	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  95-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for left knee degenerative joint disease (DJD).

2.  Entitlement to an initial rating higher than 20 percent 
for left knee instability.


REPRESENTATION

Appellant represented by:	William D. Teveri, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
residuals of a left knee injury and assigned a 10 percent 
rating.  After the veteran disagreed with this evaluation and 
testified at a November 1994 RO hearing, jurisdiction over 
this case was transferred to the VARO in Washington, D.C.

In July 1999, the RO increased the rating for left knee 
injury residuals to 20 percent, for left knee instability, 
and established a separate, 10 percent rating for left knee 
DJD.  After the veteran, who continued to disagree with these 
ratings, testified at an October 2000 central office hearing, 
the Board remanded his claims in March 2001 and January 2002 
for additional development.  In January 2003, the Board 
denied the claims, but in November 2003 United States Court 
of Appeals for Veterans Claims (the Court) vacated and 
remanded the Board's decision pursuant to a November 2003 
joint motion, due to an inadequate discussion of the Veterans 
Claims Assistance Act of 2000 (VCAA) in the Board's decision.  
The Board remanded the claims in July 2004 for additional 
development.  As discussed below, the requested development 
has taken place, and the Board will therefore decide the 
claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2004 and October 2005, the veteran raised issues 
regarding disorders of the feet and his service-connected 
sinus disorder; those issues are referred to the RO for 
appropriate consideration and development.

The veteran requested a Central Office hearing in a letter 
received by the Board in February 2006.  Such a hearing was 
scheduled for May 2006, and the veteran was informed in a 
March 2006 letter of the scheduled hearing date and how to 
obtain a postponement, either by request or motion.  The 
veteran neither appeared for the hearing nor requested a 
postponement, and his request for a Central Office hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(2005).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
veteran has had minimal, noncompensable limitation of flexion 
and extension of the left knee joint throughout the appeal 
period.

2.  The preponderance of the evidence reflects that there has 
been no instability of the veteran's left knee throughout the 
appeal period.

3.  There is no evidence of frequent hospitalization or 
additional functional or industrial impairment beyond that 
contemplated by the governing rating criteria.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial evaluation 
higher than 10 percent for left knee DJD.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59,  4.71a, 
Diagnostic Codes 5260, 5261 (2005).

2.  The criteria have not been met for an initial evaluation 
higher than 20 percent for left knee instability.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's July 1991 claims here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  According to GC, Pelegrini did not require that 
VCAA notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.

In cases such as this one where VCAA notice was not provided 
because VA had decided claims before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for new VCAA notification followed by 
readjudication of the claims.  Mayfield, 05-7157, slip op. at 
9.  That is precisely what occurred here.  The RO's July 1993 
rating decision took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  However, 
subsequent to enactment of the VCAA, the Board remanded the 
claim in July 2004 and the RO provided VCAA notice in its 
September 2004 letter before readjudicating the claims in its 
October 2005 SSOC.  This letter met the notice requirements.  
In it, the RO told the veteran it was working on his claim 
for an increased rating for left knee injury residuals and 
DJD of the left knee.  The letter also indicated that the RO 
needed additional information from the veteran regarding 
medical treatment for his left knee disorder or treatment 
records themselves.  In an attachment entitled, "What is the 
Status of Your Appeal and How You Can Help," the RO 
explained the respective responsibilities of the veteran and 
VA in obtaining additional evidence.  The RO also wrote on 
the first page of the letter: "If there is any other 
evidence or information that you think will support your 
appeal please let us know.  If you have any evidence in your 
possession that pertains to your appeal please send it to 
us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
increased ratings claims, he was not provided information 
regarding the effective date that would be assigned if the 
increased ratings were granted.  Despite this inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny both increased ratings claims, any 
question as to the appropriate effective date to be assigned 
is rendered moot, as there is no effective date to assign.

VA thus substantially complied with the VCAA by issuing a 
fully compliant notification before readjudicating the claim.  
Mayfield, slip op. at 9.  It is therefore not prejudicial for 
the Board to proceed to finally decide this appeal.

Moreover, VA obtained all identified treatment records.  In 
addition, as directed by the Board, the RO afforded the 
veteran a new VA examination as to the severity of his left 
knee disorders.  Further, there is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received.  The Board notes that 
the veteran's attorney wrote in an October 2005 letter that 
the veteran desired to have copies of the new VA examination 
and VA treatment records sent to his attorney for a response 
should the RO deny the claims.  In response to the RO's 
October 2005 SOC, the attorney requested copies of the 
evidence considered and 60 days to submit a response.  
Although a November 2005 letter from the RO to the attorney 
indicates that it enclosed the requested items, there is no 
response in the claims folder from the attorney, and a 
handwritten note attached to the certification of appeal (VA 
Form 8) indicates that no additional evidence had been 
submitted as of January 23, 2006.  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where, 
as here, a veteran timely appeals a rating initially assigned 
when service connection is granted, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
Board will therefore determine whether the veteran is 
entitled to higher ratings for either of his knee disorders 
for any portion of the appeal period.

The veteran is currently receiving two separate ratings for 
his left knee disorders, 10 percent for arthritis-related 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010, and 20 percent for other impairment of the knee 
under DC 5257.  Such separate ratings are permissible because 
these diagnostic codes address either different disabilities 
or different manifestations of the same disability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGPREC 9-98 (August 14, 1998).

Although March 1993 VA examination left knee X-rays were 
characterized as normal (nl), the examiner diagnosed the 
veteran with mild DJD of the left knee, and subsequent X-ray 
reports contain a similar diagnosis.  As such, this disorder 
is ratable under 5010, which in turn refers to DC 5003, for 
rating degenerative arthritis.  DC 5003 provides for such 
arthritis to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion of the leg is rated 
under DCs 5260 and 5261. Under VAOPGCPREC 9-2004 (September 
17, 2004), separate ratings for limitation of flexion and 
extension, respectively, can be assigned for disability of 
the same joint under DCs 5260 and 5261.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2005).  Under the 
provisions of DC 5260 (limitation of flexion of the leg) and 
DC 5261 (limitation of extension of the leg), a 
noncompensable evaluation is warranted for flexion limited to 
60 degrees or extension limited to 5 degrees; a 10 percent 
evaluation is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; and a 20 percent evaluation 
is warranted if flexion is limited to 30 degrees or if 
extension is limited to 15 degrees.  However, at all times 
during the appeal period, the flexion of the veteran's left 
knee has been beyond 60 degrees and extension has been beyond 
or at 5 degrees.  At the March 1993 VA examination, extension 
was to 0 degrees and flexion was to 150 degrees; at the April 
1997 VA examination, active and passive flexion and extension 
were to 130 and 0 degrees, respectively; at the June 2001 VA 
examination, range of motion was from 0 to 130 degrees; at 
the June 2002 VA examination, flexion was to 120 degrees and 
extension to 0 degrees; at the July 2005 VA examination, 
flexion was to 115 degrees and extension was said to lack 5 
degrees actively, with the examiner able to fully straighten 
the left knee out passively.  Thus, as he does not have 
compensable loss of range of motion, the veteran is not 
entitled to a rating higher than the 10 percent he is 
receiving for his left knee DJD.

Under DC 5003, if limitation of motion is demonstrated, but 
not to a compensable degree, then a 10 percent evaluation is 
warranted, pursuant to DC 5003, for each major joint or group 
of minor joints involved.  If there is no limitation of 
motion, a single 20 percent evaluation is warranted if two or 
more major joints or two or more minor joint groups are 
involved and there are occasional exacerbations.  If there is 
no limitation of motion, and no exacerbations, then a single 
10 percent evaluation is warranted, but only if two or more 
major joints or two or more minor joint groups are involved.

The knee is a major joint, 38 C.F.R. § 4.45(f) (2005), and 
the only joint group involved in this appeal.  The above 
range of motion figures reflect that there has been some 
minimal limitation of motion throughout most of the appeal 
period, so a 10 percent evaluation, but not more, is 
warranted under DC 5003. Thus, there is no evidence in this 
record that would warrant an evaluation greater than 10 
percent for left knee DJD under DC 5003 for any portion of 
the appeal period.

As to the 20 percent rating for other impairment of the knee 
under DC 5257, this rating is warranted for moderate 
recurrent subluxation or lateral instability, while a 30 
percent rating is warranted for severe recurrent subluxation 
or instability.  Significantly, at the VA examinations 
throughout the appeal period, no VA examiner has ever noted 
subluxation or lateral instability of any sort, and many 
specifically noted that there were no such symptoms.  For 
example, the March 1993 VA examiner noted that the left knee 
was stable times 4, without joint line tenderness, the 
December 1994 VA examiner stated that there were no 
abnormalities of the left knee and adduction and abduction 
were normal and stable at the left knee joint; the April 1997 
VA examiner stated that there was no instability of the left 
knee joint; the June 2001 VA examiner stated there was no 
instability; the June 2002 VA examiner wrote that there was 
no instability demonstrated; and the July 2005 VA examiner 
stated that there was no patellofemoral instability of either 
knee.  Thus, a rating of higher than 20 percent is not 
warranted for any portion of the appeal period, as there has 
been no lateral instability or subluxation of the left knee 
at any time.

Moreover, the veteran is not entitled to a higher rating 
under any other potentially applicable diagnostic code, as 
there has been no evidence of ankylosis, cartilage 
dislocation or removal, impairment of the tibia and fibula, 
or genu recurvatum, which could warrant higher ratings under 
DCs 5256, 5258, 5259, 5262, and 5263.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  However, 
through most of the appeal period there have been either no 
findings as to these symptoms or findings that they have not 
been present.  For example, at the June 2002 VA examination 
there was no pain, weakness, fatigability, decreased 
endurance, or incoordination.  Moreover, although there was 
some pain on motion at the July 2005 VA examination, this and 
similar symptoms described by the veteran in written 
statements and at the RO and central office hearings are 
contemplated by the rating criteria under which he is 
receiving 10 percent for DJD and 20 percent for instability 
of the left knee.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization for his left knee disorders, and 
there is no indication in the record that the average 
industrial impairment from these disabilities would be in 
excess of that contemplated by the assigned evaluations or  
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to ratings higher than 10 and 20 
percent for his left knee DJD and instability, respectively, 
for any portion of the appeal period under any potentially 
applicable diagnostic code or based on any other factors.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for initial ratings higher than 10 
percent for left knee DJD and higher than 20 percent for left 
knee instability must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).





ORDER

The claim for an initial rating higher than 10 percent for 
left knee DJD is denied.

The claim for an initial rating higher than 20 percent for 
residuals of a left knee injury is denied.




____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


